Case: 16-20166      Document: 00513889506         Page: 1    Date Filed: 02/24/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                   United States Court of Appeals
                                                                            Fifth Circuit

                                      No. 16-20166                        FILED
                                                                   February 24, 2017
                                                                     Lyle W. Cayce
UNITED STATES OF AMERICA,                                                 Clerk

              Plaintiff - Appellee

v.

ALEJANDRO MOLINA PAVON, also known as Alejandro P. Molina, also
known as Alejandro Pavon Molina, also known as Alejandro Molina-Pavon,
also known as Hipolito Alexander Pavon-Molina, also known as Hipolito
Alexander Pavon Molina, also known as Alexander Hipolito, also known as
Alejandro Hernandez Pavon,

              Defendant - Appellant




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:10-CR-717-1


Before REAVLEY, ELROD, and GRAVES, Circuit Judges.
PER CURIAM:*
       Alejandro Molina Pavon’s supervised release was revoked after he
pleaded true to violating its conditions.           At the sentencing hearing, the
government recommended an 11-month sentence, but the district judge



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-20166     Document: 00513889506      Page: 2    Date Filed: 02/24/2017



                                  No. 16-20166
upwardly departed and sentenced Pavon to the statutory maximum of 24
months’ imprisonment. Pavon asserts on appeal that the district court based
its above-guidelines sentence on improper factors, but failed to specifically
object to this at the sentencing hearing so the review is for plain error. See
United States v. Rivera, 784 F.3d 1012, 1016 (5th Cir. 2015) (reh’g denied, 797
F.3d 307). A finding of plain error requires a clear and obvious error that
affected the defendant’s substantial rights, and that a court of appeals may
only correct if it “seriously affect[s] the fairness, integrity or public reputation
of judicial proceedings.” Puckett v. United States, 129 S. Ct. 1423, 1429 (2009).
We conclude that on this record any such error does not necessitate this court’s
remedy, and affirm the district court’s ruling.
      Pavon relies heavily on this court’s holding of reversible plain error in
Escalante-Reyes where the district court repeatedly emphasized an improper
basis for an increased sentence. United States v. Escalante-Reyes, 689 F.3d
415, 425-26 (5th Cir. 2012). That court chose to correct the plain error, but
explained that “we are not satisfied that there is other evidence in the record
that shows that [defendant’s] sentence is fair.” Id. at 425. The same may not
be said in the instant case. The Presentence Investigation Report reflected
that Pavon had a significant criminal history, including, but not limited to:
drug offenses, theft, criminal trespass, and various aliases, along with multiple
deportations and illegal reentries. Accordingly, we hold that “[u]nder the
circumstances of this case, we cannot say that the district court’s revocation
sentence ... impugns the fairness, integrity, or public reputation of the court
system.” Rivera, 784 F.3d at 1019.
      AFFIRMED.




                                         2